          Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                  )
                                         )
         Plaintiff,                      )
                                         )
vs.                                      )       No. _______________
                                         )
C. DANIEL HASSELL,                       )
SECRETARY OF REVENUE,                    )
DEPARTMENT OF REVENUE,                   )
                                         )
         Defendant.                      )


                              Declaration of Regan Blee


      1. My name is Regan Blee. I am over the age of 18, and am under no legal

         disability that would prevent me from offering the following testimony. I

         make this declaration on personal knowledge of the matters discussed

         herein.

      2. I am a member of the Online Merchants Guild and an online merchant.

      3. I am a resident of Australia. I conduct e-commerce business in the United

         States using a company incorporated in Delaware. Neither I, nor my

         business, is based in Pennsylvania.

      4. I supply goods to Amazon’s store as part of Amazon’s Fulfilled by Amazon

         (“FBA”) program. Amazon controls the storage and shipment of goods in

                                                                          Complaint
                                                                          Exhibit 1
                                             1
    Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 2 of 8




   the FBA program. If Amazon accepts a listing I propose for sale in

   Amazon’s store, Amazon will tell me which Amazon location to ship the

   goods to using pre-printed labels. Once Amazon takes possession of goods,

   Amazon will redistribute them around the country within the network of

   Amazon fulfillment centers. I do not know why Amazon chooses to store or

   move goods to particular locations around the country.

5. I cannot tell Amazon where to warehouse, or not warehouse, goods that

   Amazon has accepted for sale in its store. Nor can I tell Amazon to ship

   items or not ship items to customers in specific states.

6. From the perspective of merchants like me, Amazon is a single national if

   not international marketplace. If I want to participate in Amazon’s FBA

   program—which is critical to being Prime-eligible, and therefore to success

   on Amazon because consumers strongly prefer Prime items—I can

   participate or not on the terms Amazon sets, in which Amazon controls

   storage, distribution, and shipment of goods.

7. Recently I received a letter from the Pennsylvania Department of Revenue,

   which is attached hereto. The letter asserts that I may owe Pennsylvania

   sales and income tax because Amazon may have chosen to store goods I

   supplied to Amazon’s store in Amazon’s warehouses in Pennsylvania. As

   explained above, any such storage would have been Amazon’s decision, not



                                       2
    Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 3 of 8




   mine. The letter indicates that, unless I quickly register with the Department

   of Revenue, the agency will increase the number of tax years at issue, which

   I interpret as coercive even though the letter presents that as a sort of

   amnesty.

8. The Department of Revenue’s demands are burdening my participation in

   interstate and international commerce. For one thing, I do not have tax

   money that Amazon failed to collect on sales in Amazon’s store, so I would

   have to pay any such sums from my own pocket. For another thing,

   complying with the tax laws of multiples states is a significant financial and

   administrative burden for a small business like mine, particularly when

   states retroactively change the “rules.”

9. It would likely not make economic sense for me to challenge any tax

   assessment in Pennsylvania’s tax system because the legal and accounting

   fees would likely be more than the amount of any refund.

10. The Department of Revenue also asserts that I would not be eligible for the

   Commonwealth’s Wayfair threshold because even a single item stored in

   Pennsylvania—by Amazon in an Amazon warehouse—will somehow

   convert my business into a Pennsylvania business that is ineligible for the

   protections the Supreme Court announced in Wayfair. That is a problem

   because small businesses like mine rely on Wayfair’s protections, without



                                       3
       Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 4 of 8




      which participating in interstate and international e-commerce is

      burdensome and potentially unprofitable.

   11. Pennsylvania is among several states taking these kinds of positions, which

      are collectively causing concern and chaos in the online seller community. I

      am aware of multiple people who have gotten surprise tax bills for tens or

      hundreds of thousands of dollars. Needless to say, businesses like mine

      cannot afford those costs or the air of uncertainty and fear that the

      Department of Revenue and other states’ tax collectors are creating. The

      uncertainty and potential surprise tax bills make me reluctant to expand my

      e-commerce business or make investments that could be compromised by

      arbitrary government action.

   12. I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 26, 2021

s/ Regan Blee

Regan Blee




                                          4
Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 5 of 8
Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 6 of 8
Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 7 of 8
Case 1:21-cv-00369-SHR Document 1-2 Filed 02/26/21 Page 8 of 8
